DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 22 of U.S. Patent No. 11,378,651. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover essentially the same subject matter invention as that claimed in the previously patented invention. At issue in the present Application are method claims which recite mirrored claim limitations of the previously patented apparatus claims.  
For example, claim 1 of the present Application recites:
In a system comprising at least one range sensor, at least one directional or omnidirectional sensor, and at least one processor operatively coupled to the at least one range sensor and the at least one directional or omnidirectional sensor, a method for interdicting an aerial target comprising:
receiving radio frequency signals emitted by the target:
determining, with the at least one processor, a spectral signature corresponding to the emitted radio frequency signals;
determining, with the at least one processor, direction and range of the target based on the at least one range sensor and the at least one directional or omnidirectional sensor:
dispatching a system-operated counter unmanned aerial device vehicle to interdict the target while the target and the system-operated counter unmanned aerial device vehicle are both in the air; and
transmitting an RF control signal that guides the system-operated counter unmanned aerial vehicle to aerially navigate based on navigation data supplied by the system.

And claim 1 of the patented invention recites: 
A system for interdicting a target, comprising: 
at least one range sensor, 
at least one directional or omnidirectional sensor, 
a sensor fusion processor operatively coupled to the at least one range sensor and the at least one directional or omnidirectional sensor, the sensor fusion processor configured to detect a target and determine direction and range of the target in response to the at least one range sensor and the at least one directional or omnidirectional sensor; and 
a system-operated counter unmanned aerial vehicle dispatchable by the system to intercept the detected target, the system-operated counter unmanned aerial vehicle configured to be guided by an RF control signal to aerially navigate to intercept the detected target based on autonomous navigation data supplied by the system.

That is, the claims are essentially identical except for one being an apparatus claim defining its use through functional language, and one being a method of using such an apparatus defining its operation with structural language.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468. The examiner can normally be reached Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M BYTHROW/           Primary Examiner, Art Unit 3648